Citation Nr: 1635500	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

During his May 2016 Board hearing, the Veteran testified that the severity of his PTSD symptoms had worsened since his last VA examination in June 2013.  Therefore, the Board finds that there is a duty to provide a new VA examination that evaluates the current severity of the PTSD.  As well, an examination is needed with regard to the Veteran's claim for TDIU.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for his PTSD on appeal; this specifically includes treatment records from the VA Medical Center in Houston, Texas from March 2011 to the present.

2. After completing directive (1), the AOJ should arrange for a VA psychiatric evaluation of the Veteran to ascertain the current nature and severity of his service-connected PTSD.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's PTSD, noting their frequency and severity.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  Comprehensive social, educational, and occupational histories are to be obtained.  Examination results should be clearly reported.

3. The AOJ should then arrange for the Veteran to be examined by the appropriate medical professional(s) to assess the impact his service-connected diabetes mellitus, lower extremity peripheral neuropathy, left eye disability, and prostate cancer have on his employability.  The Veteran's record (to include this remand and post-service treatment records) must be reviewed by the examiner(s) in conjunction with the examination(s).  Upon review of the record and interview and examination(s) of the Veteran, the examiner(s) should offer an opinion regarding the impact the Veteran's service-connected diabetes mellitus and prostate cancer, lower extremity peripheral neuropathy, and prostate cancer (but not his age or any non-service connected disabilities) have on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should describe the types of employment that would be precluded by the disabilities and the types of employment, if any, that remain feasible despite the disabilities.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




